 A.WERMAN & SONS, INC.629Lsupervisory status without regard to the necessity for frequent exer-cise of such power.30However, we have found that inspectors do notpossess any "real" supervisory authority either in the rules, or their ap-plication.Under all the circumstances, we conclude that inspectors do not havethe authority to suspend employees, nor do they possess any of the,,other indicia of supervisory authority set forth in Section 2 (11) of theAct.Accordingly, the Board respectfully submits to the court thatthere is no basis for reversing our earlier finding that Respondent has;violated Section 8 (a) (5) and (a) (1) of the Act.The Respondent's motion for further hearing is denied for the rea-sons previously stated in earlier portions of this proceeding when the.Respondent made similar requests.31[The Board denied the motion.]ACTING CHAIRMAN RoDGERS took no part in the consideration of theabove Supplemental Decision, Determination, and Order.30 See footnote 10,supra.Also seeLeland-Gifford Company,200 F. 2d 620, 625 (C A. 1).n Acting Chairman Rodgers would grant Respondent's motion for a further hearingand accordingly is not participating in the findings made in this decision,A. Werman & Sons, Inc.andUnited Shoe Workers ofAmerica,CIO, Petitioner.Case No. 1-RC-4023. October .`Y,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas E. McDonald, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer's mo-tion to dismiss the petition on the ground that the Petitioner had madeno demand for recognition nor claim of majority representation priorto filing the petition was referred to the Board. In view of our decisionto dismiss the petition. for other reasons, we find it unnecessary to con-sider this contention.At the hearing the- Employer alleged and offered to prove that theshowing of interest made by the Petitioner was by use of undated cardssecured over 2 years ago by misrepresentations, and that the Petitionerdeceived the Board into assuming such cards were evidence of a currentinterest.Thus the Employer inferentially requested a dismissal of the-petition on the basis of an inadequate showing of interest.The hear-ing officer properly declined to admit such evidence into the record onthe ground that the' Petitioner's showing of interest was as administra-tive matter and. was not litigable by the parties.'1SeeMorganton Fuld-FaakionedHosiery Company,102 NLR$ 134.114 NLRB No. 103. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequent to the hearing, the Employer filed with the Regional Di-rector certain affidavits bearing on its offer of proof made at the hearing,which was rejected by the hearing officer.The Regional Directorcaused an investigation to be made and in his report to the Board statedthat none of the authorization cards submitted by the Petitioner aredated.For this reason alone, and without considering the Employer'sother contentions, we are administratively satisfied that the Petitioner'sshowing of interest is inadequate.The Board requires that the show-ing of interest be current.Thus the petition form provided by theBoard for seeking a certification of representatives provides that theremust be submitted with the petition proof of interest in the form ofdated authorization cards.Accordingly, we find that further proceed-ings are not warranted inasmuch as the evidence of interest submittedby the Petitioner, failing to meet the requirements of the Board, is in-sufficient.We shall therefore grant the request of the Employer anddismiss the petition.[The Board dismissed the petition.]Holmes&Barnes, Ltd.andGeneral Truck Drivers,Warehouse-men & Helpers,Local Union No. 5, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica,A. F. L., Petitioner.Case No. 15-RC-1184. October °21,1955DECISION AND CERTIFICATION OF REPRESENTATIVESOn November 19, 1954, pursuant to a stipulation for certificationupon consent election, an election among the Employer's truckdriversand warehousemen was held at Baton Rouge, Louisana, under the di-rection and supervision of the Regional Director for the FifteenthRegion.The tally of ballots, which was served upon the parties, showsthat of 26 eligible voters 15 votes were cast for the Petitioner, 11 werecast against, and 1 ballot of a voter not appearing on the eligibility listwas challenged.On' advice of counsel, the Employer's observer, aftersigning the certification that the election was fairly conducted,scratched out his name and refused to sign the tally.Thereafter the Employer filed timely objections to the conduct ofthe election, the Petitioner filed a reply, and 'the Employer filed asupplemental memorandum of objections.After investigation based upon the interview of many witnesses, theRegional Director on April 29, 1955, filed his report on objections,recommending that the objections be overruled and the Petitionercertified.The Employer thereupon filed exceptions to the report anda memorandum brief in support of its exceptions.,114 NLRB No. 100._